 EPHRAIM HASPEL37fore, that the picketing is tantamount to a present demand for rec-ognition,' which renders ineffectual the Union's disclaimer of interest.4.The following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act:All production employees at the Employer's Modesto, California,plant, excluding office clerical employees, guards, and supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]$SeePetrze'sAn Operating Division of Red Robin Stores,Inc,108 NLRB 1318.Although Member Peterson dissented therein, he deems himself bound by the decision ofthe majority in that case.EPHRAIM HASPEL, ANINDIVIDUAL DOINGBUSINESSAS EPHRAIM HASPELandBONNAZAND HAND EMBROIDERERS, TUCKERS, STITCHERS ANDPLEATERSUNION, LOCAL 66, INTERNATIONAL LADIES GARMENTWORKERS UNION,AFL.Case No. t-CA-3091. July 8, 195.EDecision and OrderOn December 2, 1953, Trial Examiner Henry S. Sahm issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in and was not engaging in theunfair labor practices alleged in the complaint and recommendingthat the complaint be dismissed in its entirety, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Gen-eral Counsel and Local 66 filed exceptions to the Intermediate Reportand supporting briefs.Local 66 and the Respondent also requestedoral argument.That request is hereby denied because the record,including the exceptions and briefs, in our opinion, adequately pre-sent the issues and the position of the parties.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings of the Trial Examiner onlyto the extent consistent herewith.The Trial Examiner found that the Respondent had not violatedSection 8 (a) (1) or (2) of the Act. The General Counsel and theUnion except to these findings.We find merit in these exceptions.The complaint alleged,inter alia,that the Respondent had violatedSection 8 (a) (1) and (2) of the Act by interfering with the forma-tion of E. Haspel Shop Union, hereinafter called the Shop Union, and109 NLRB No. 8. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDby dominating and contributing support thereto.With regard tothese allegations, the record shows, and we find, as follows:The Respondent performs certain finishing operations on garmentssupplied to him by manufacturers of ladies' wear.Those manufac-turers have collective-bargaining contracts with the InternationalLadies Garment Workers Union or its various locals which precludePriorto the events to be related hereinafter, the Respondent's employeeswere not unionized.On March 19, 1953, the Respondent was approached in his shop bya representative of Local 66, who asked him to sign a contract withthatUnion.The Respondent declined, asserting that none of hisemployees was a member of Local 66. Immediately thereafter, theRespondent informed his employees of the foregoing overture andasked them whether he should sign a contract with Local 66.All theemployees answered in the negative, stating that they did not want tojoin Local 66.The Respondent then told his foreman, Argento(whom, like the Trial Examiner, we find to be a supervisor), that be-cause of the aforementioned contracts between Respondent's customersand ILGWU, it was necessary for Respondent to have a union in hisshop, and Respondent asked Argento to-explain this to the employees.On March 24, Argento and the Respondent approached the employeesin the shop during their lunch hour and Argento told them aboutLocal 66's overtures to the Respondent and said, "it is either [Local66] or a shop union," adding, "It is up to you fellows to decide whichones you want." The Respondent thereupon left, but Argento re-manied while the employees held a meeting at which they decided toform the E. Haspel Shop Union, elected officers, and prescribed aninitiation fee of $4 and weekly dues of 25¢.The group instructedtheir chairman, Malara, to seek recognition from the Respondent. Onthat day or the next Malara told the Respondent that the employees"wanted . . if possible . . . to have our own shop union . . . if itis all right with him." 1Malara then showed the Respondent a min-ute book listing those employees who were members of the Shop Unionand asked him if he would recognize the Shop Union and orally agreeto continue the existing terms of employment.The Respondentassented.On March 27, the Shop Union held a second meeting on companypremises, but after working hours.None but members attended.Various fringe beliefits-coffee hours, rest periods, etc.-were dis-cussed.Either at one of these meetings or during the next few weeks,the employees discussed proposing to Respondent a new method ofcomputing vacation pay and the Christmas bonus. Finally, the fol-'^Qiioted fromâIaiara's uncontradictedtestimony. EPHRAIM HASPEL39lowing May or June, representatives of the Shop Union proposedto the Respondent that, instead of measuring the amount of thesebenefits by 2 weeks' pay, they be based on 4 percent of each employee's.annual earnings.The Respondent agreed to this change.The ShopUnion further requested that the Respondent deposit quarterly withthat union 4 percent of the quarterly payroll, to be ultimately dis-tributed by the Shop Union as vacation pay and the Christmas bonus.The Respondent agreed to do so, but only if the Shop Union was certi-fied by this Board.Vacation benefits for the summer of 1953 were in fact computed onthe new basis of 4 percent of each employee's annual earnings, andwhile some employees received less, others received more, than theywould have under the old plan. The net gain for all 15 employeeswas $10.On August 24, at the third meeting of the Shop Union, held in theshop after work,the members for the first time adopted a constitutionand bylaws.These had been prepared by an attorney, whose fee waspaid out of the Shop Union's funds.However, several visits to thisattorney by Chairman Malara and another officer of the Shop Unionwere made on company time and without loss of pay.While theRespondent did not personally know of these visits,his supervisor,Argento, testified, and we find, that some of these visits were madewith Argento's approval.We do not pass upon the question whether by the foregoing conductthe Respondent interfered with the formation of the Shop Union, aswe find that the Respondent,in any event,violated Section 8 (a) (2)and (1) of the Act in that he contributed financial and other support.to the ShopUnion.Thisunlawful support consisted in making avail-able to the Shop Union the use of his premises for union meetings,raying officers of the Shop Union for time spent in consulting theirlegal advisor, permitting notices of Shop Union meetings to be posted,on his bulletin board, and granting prompt recognition to the ShooUnionas the exclusive representative of his employees.While it is-true that, as found by the Trial Examiner, at the time that the ShopUnion was thus recognized a majority of the employees had expressedtheir preference for representation by the Shop Union rather thanLocal 66, this was not a proper basis for recognizing the Shop Unionas the true choice of the majority of the employees. It is incompat-iblewith true freedom of choice to limit employees to a selectionbetween two unions, both suggested by the employer,foreclosing anyexpression of preference for other unions or for no union at all.Moreover,the fact that in this case the selection was made in thepresence of a supervisor was not conducive to a free and untrammeledexpression of the employees'desire.Accordingly,we find, contraryto the Trial Examiner, that the fact that the majority of the em- 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees had chosen the Shop Union under such circumstances, whichWere well known to the Respondent, does not excuse the Respondent'sprecipitate recognition of the Shop Union.However, like the Trial Examiner, we find that the allegation inthe complaint of domination of the Shop Union by the Respondenthas not been established by the preponderance of the evidence.Apartfrom Argento's participation in the first meeting of the Shop Union,no representatives of management took any part in the activities ofthe Shop Union or attempted to influence its policies.Accordingly,we will dismiss that allegation of the complaint.TIIE REMEDYHaving found that the Respondent has violated Section 8 (a) (1)and (2) of the Act, we will order that it cease and desist therefromand take certain affirmative action designed to effectuate the policiesof the Act.Having found that the Respondent contributed financial and othersupport to the Shop Union, we will order that the Respondent with-draw and withhold all recognition from the Shop Union as the bar-gaining representative of any of Respondent's employees, until andunless the Shop Union has been certified by the Board as suchrepresentative.2CONCLUSTONS OF LAWIn lieu of the conclusions of law set forth in the Intermediate Re-port, the Board, upon the basis of the foregoing facts and the entirerecord, adopts the following:1.The Respondent, Ephraim Haspel, an individual doing businessas Ephraim Haspel is engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.2.The E. Haspel Shop Union and Bonnaz and Hand Embroiderers,Tuckers, Stitchers and Pleaters Union, Local 66, International LadiesGarment Workers Union, AFL, are labor organizations within themeaning of Section 2 (5) of the Act.3.By contributing financial and other:support to E. Haspel ShopUnion, the Respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (a) (1) and (2) of the Act_4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.2Member Peterson would order the Respondent to disestablish the Shop Union, beingof the view that the Respondent's participationin the formationof that organization wassufficient to warrantthat action. EPHRAIM HASPEL41OrderUpon the basis of the entire record in this case, and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,Ephraim Haspel, his agents, successors, and assigns, shall :1.Cease and desist from :(a)Recognizing E. Haspel Shop Union as the representative ofany of his employees for the purpose of dealing with them concerninggrievances, labor disputes, wages, hours of work, or other conditionsof employment, unless and until said organization shall have beencertified by the Board.(b)Entering into, renewing, or giving effect to any contract orunderstanding with E. Haspel Shop Union affecting his employeesunless and until it shall have been certified by the Board.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold all recognition from E. Haspel ShopUnion as the representative of any of his employees for the purposeof dealing with them concerning grievances, labor disputes, wages,hours of work, or other conditions of employment, unless and untilsaid organization shall have been certified by the Board.(b)Post at Respondent's place of business copies of the notice at-tached hereto and marked "Appendix A." 3 Copies of such notices,to be furnished by the Regional Director for the Second Region, shall,after being duly signed, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by him for a period of sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to his employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order, what steps hehas taken to comply herewith.IT IS FURTHER ORDERED that the complaint, be, and it hereby is, dis-missed insofar as it alleges violations of the Act other than thosefound above.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.8In the event that this Orderis enforcedby a decree of the United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to it Deciee of the United States Court of Appeals, Enforcing an Order" 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ANu'ricLTo ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that :1 WILL NOT enter into, renew, or give effect to any contract orunderstanding with E. Haspel Shop Union unless and until itshall have been certified by the National Labor Relations Board.I WILL NOT contribute financial or other support to E. HaspelShop Union or any other labor organization.I WILL withdraw and withhold all recognition from E. HaspelShop Union as the representative of my employees for the purposeof dealing with them concerning grievances, labor disputes,wages, hours, and other conditions of employment, unless anduntil said organization shall have been certified as such repre-sentative by the National Labor Relations Board.EPHRAIM HASPEL,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge filed April 21, 1953, by the Bonnaz and Hand Embroiderers, Tuck-ers, Stitchers and Pleaters Union, Local 66, International Ladies Garment WorkersUnion, AFL, herein called the, Charging Union, against Ephraim Haspel,an indi-vidual doing business as Ephraim Haspel, herein called the Respondent, the GeneralCounsel for the National Labor Relations Board issued a complaint on June 23,1953.The complaint alleged the commission of unfair labor practices by the Re-spondent within the meaning of Section 8 (a) (1) and (2) and Section 2 (6) and(7) of the Labor Management Relations Act, 1947, 61 Stat. 135, herein called theAct.With respect to the unfair labor practices, the complaint, as amended,alleges insubstance that the Respondent had questioned his employees with regard to theirunion activities and promised them benefits on condition that they would assist,join, and recognize the E. Haspel Shop Union, herein called the Shop Union, as theirexclusive bargaining agent. In addition, the complaint alleges that the Respondentsponsored, promoted, assisted, dominated, and contributed to the support of andinterfered with the administration of the Shop Union.Copies of the charge, complaint, and notice of hearing were served upon theparties.'Respondent filed his answer admitting certain allegations of the complaintbut denying the commission of any unfair labor practices.Pursuantto notice, ahearing was held in New York, New York, from September 28 to October 1, 1953,inclusive, before Henry S Salim, the undersigned Trial Examiner.All parties wererepresented by counsel and were afforded full opportunity to participate in the hear-i Although the Shop Union was not named as a party in the caption of the formalpapers in this case, it was in all material respects treated as a party to the proceeding.It was served with copies of the charge, complaint, notice of hearing, and other formaldocuments. EPHRAIM HASPEL43ing and to introduce relevant evidence bearing on the issues, to argue the issuesorally upon the record, and to file briefs and proposed findings of fact and con-clusions of law.Only the Respondent filed a brief.During the course of the hear-ing, ruling was reserved on the admission of General Counsel's Exhibit No. 5. It ishereby admitted in evidence.Various motions also were made by the Respondent todismiss the complaint.These motions are disposed of in the following findings offact and conclusions of law.Upon the entire record in the case, and from his observation of the demeanor ofthe witnesses, the Trial Examiner makes the following.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent Haspel, an individual doing business as Ephraim Haspel, whose shopis located in New York, New York, is engaged in tucking, pleating, and stitching onwomen's blouses, sportswear, dresses, and related products.He performs these serv-ices on a contract basis for manufacturers of such garments.During the year end-ing June 1, 1953, in the course of his business operations, Respondent rendered serv-ices valued at an amount in excess of $75,000.Of these services performed duringthis period, approximately $4,000 worth were rendered to companies located in Statesof the United States other than the State of New York.All of the remaining serv-ices rendered by Respondent were performed for companies which ship more than$25,000 worth of finished products from New York State to States of the UnitedStates other than New York. By reason of the foregoing facts, and Respondent soadmits, it is found that the Respondent is engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.II.THE ORGANIZATIONS INVOLVEDThe E Haspel Shop Union andBonnaz andHand Embroiderers, Tuckers, Stitchersand Pleaters Union, Local 66, International Ladies Garment Workers Union, AFL,are labor organizations admitting to membership employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICES 2A. IntroductionShortly after the Charging Union evincedan interest in unionizingRespondent'sshop, the employees formed an independent shop union.The General Counsel al-leges the Respondent violated Section 8 (a) (1) and (2) of the Act by suggesting tohis employees that they form their own shop union and by promising them certainbenefits provided they joined the Shop Union and not the Charging Union, Local66.3B. Summary of events 4The Respondent, Haspel, occupies space in a building located in New York City.The number of his employees vary but they averaged 15 during the period of timematerial in this case.Respondent performs certain specialized services on a con-tract-fee basis for manufacturers of women's apparel.These manufacturers, whoretain title to the material, send him their garments for tucking, pleating, and stitch-ing.After these services are performed on these garments, they are returned to themanufacturer by the Respondent.Thesemanufacturers for whom RespondentersUnion, the International affiliate of the Charging Union herein, which providethat the manufacturers cannot subcontract any of their work to nonunion shops.Respondent's employees were not union-affiliatedHaspel originally entered this line of business in September 1949. In 1950 or1951, when Haspel's shop occupied 2 rooms in another building than where he nowrents, a representative of Local 66 discussed with him his signing a union contract.When Haspel related this incident to his employees, they told him that they were not9 The testimony concerning some of the incidents involved in this proceeding Is ambig-uous and incomplete as to specific details so that the findings of fact made herein resultfrom the Trial Examiner's attempt to reconcile the evidence and determine what occurredS Section 8 (a) (2) prohibits an employer to dominate or interfere with the formationor administration of a union or to contribute support, financial or otherwise to it.4 There is no dispute over the basic factsThe controversy is mainly as to the legalconclusions to be drawn from the facts. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterested in joining a union.Haspel had no further contact with the Union untilMarch 19, 1953, when Leo Di Peri, business agent of the Union, came to his shopand asked him to "Come down [to the Union's office] and sign a union contract-with the Union." 5Haspel replied that inasmuch as none of his employees weremembers of Local 66, he did not think he should sign a contract with the Union.During this conversation, Di Peri, and this is uncontradicted, threatened Haspel,warning him if he did not sign a union contract that his shop would be picketed.his customers interfered with, and his shop visited by "raiding committees "Haspelalso testified that Di Pen threatened him and his employees with bodily harm.Aweek or so later Haspel met a second time with Di Peri at a restaurant to discuss the.delay in signing the union contract at which time Di Peri told Haspel "to sign upor else."Immediately after the first conversation with Di Peri on March 19, and after DiPeri had left the premises, Haspel 'walked to the front of the shop, faced his 15employees who were working at or in the vicinity of the 8 machines which he hasin his shop and said, "Boys, Local 66 was up llere-a representative was up hereand wants me to sign a union contract with them.What do you want me to do?""The boys as a group," Haspel testified, "shouted `No,' they told me they didn't-want to belong to Local 66."Haspel then spoke to his foreman, Argento 6 reminding him that there must bea union in his shop because the manufacturers upon whom his shop was dependentfor work had contracts with the International Ladies Garment Workers Union, the'Charging Union's international affiliate, requiring them to do business only with-union shops.Haspel asked Argento to explain the situation to the employees.Argento delivered Haspel's message to the employees telling them there must bea union in the shop but he emphasized that whether they decided to join Local 66-or any other union was entirely within their discretionThe employees-after con--siderable discussion decided to form the E. Haspel Shop Union.On March 29, the employees held their first formal union meeting in the shopduring their lunch hour.They elected Ignatius Malara, chairman, and JosephineCarter, secretary-treasurer, of the Shop Union and voted an initiation fee of $4and weekly dues of 25 cents.The members instructed their chairman, Malara, toadvise Respondent that they had formed a union and desired to be recognized asthe collective-bargaining agent of his employeesMalara did so and when Haspel was advised by Malara of his authority to nego-tiate an agreement for the Shop Union, Haspel inquired as to how many of the em-ployees belonged to the Union.Malara produced a list showing all of theemployees to be members of the Shop Union whereupon Haspel agreed to recognizethe Shop Union.7Malara then discussed with Haspel working conditions in the shop and it wasagreed orally that the same hours and wages and the existing arrangement with re-spect to vacation pay and the Christmas bonus should continue.The members of the Shop Union at theirnext meeting,which was held in theshop after working hours, voted to ask Haspel to change the method by which theemployees' vacation pay and Christmas bonus was computed.Malara discussedthismatter with Haspel who agreed to change the method of computation but hewould not agree to give these funds to the Shop Union directly for distribution byit to the members until such time as the Shop Union was certified by the NationalLabor Relations Board as the employees' bargaining representative.After the charge in this case was served on the parties, Malara was instructed bythe Shop Union members to consult with an attorney in order to ascertain whethertheir action in organizing the Shop Union was legalMalara was advised by anattorney that they could do so which he reported to the Shop Union members.Theattorney also drafted a constitution and by laws 8 which was adopted by the ShopUnion members at their August 24 meeting held in the shop after working hours.6 There is no evidence that any of Respondent's employees had been solicited to join theCharging UnionOne witness testified she had never been approached by the ChargingUnion.O The General Counsel contends and Respondent denies that Argento is a supervisor.Althoughsuch a finding is unnecessary in order to resolve the salient issues in this pro-ceeding,it is found,upon the basis of the entire record, that Argento is a supervisor withinthe meaning of the Act.TRespondent also filed a petition on March 31,for certification of a collective-bargainingrepresentative (Case No 2-RM-487).a The attorney,Joseph F. Minutolo, received a fee of$76 for these services which waspaid from the Shop Union's funds. EPHRAIM F1ASPEL45Before discussing the legal conclusions to be reached upon the above findings of-fact, reference should be made to several incidents.These incidents are not con-sidered in making findings of fact nor are they made the basis for resolving anyof the legal issues herein involved but are mentioned merely as background to clarifyand explain the statements which were made by Respondent and which are discussedin more detail,infra.After the Respondent was threatened by Di Peri, he instituted an action on March30, 1953, in the U. S. District Court for the Southern District of New York againstthe Charging Union.The petition which asked for a temporary injunction averredthat the Union had threatened injury to the Respondent, his plant, and employees.The court dismissed the action and an appeal is now pending before the UnitedStates court of appealsRespondent then filed on March 31, 1953, with the Re-gionalOffice of the, Board, a petition for certification of a collective-bargainingrepresentative (Case No. 2-RM-487) which was dismissed by the Regional Direc-tor.On April 6, 1953, he filed a charge against the Union based upon the con-versations he had had with the union representative, Di Peri (Case No. 2-CC-248)..The Shop Union also filed a petition on August 3, 1953, requesting that it be cer-tified as the representative of the Respondent's employeesC. Contentions and concluding findingsBased upon these facts the General Counsel contends that Respondent Haspelinitiated the formation of the Shop Union when he told his employees that he musthave a union in his shop and that he assisted it in order to combat the interest evincedin his employees by Local 66.The evidence for this conclusion, he urges, isthe precipitatemanner in which Respondent recognized the Shop Union withoutadequate proof that it represented a majority of the employees; permitting it to holdmeetings inthe shop which extended onto the Employer's time; allowing union mem-bers to transact union business during working hours without deducting from theirwages for time so spent; and promising his employee benefits conditioned on theiradhering to the Shop Union.The General Counsel contends that when the Respondent, after his conversationwith Di Peri, advised his employees he must have a union in his shop that he com-mitted an unfair labor practice.This contention is premised on thelanguage ofSection 7 of the Act which provides,inter alia,that employees have the right torefrain from joining a union, except to the extent such right may be affected by anagreement requiring membership in a union.' In short, the General Counsel arguesthat when the Respondent's employees were told there must be a union in his shop,this statement was tantamount to bringing compulsion on the employeesto join aunion.To accept this argument is to give credence to a literal interpretation of the wordsRespondent spoke without regard to attendant realities in this case.The congres-sional purpose embodied in the Act is not served by such literalness.A mechanisticapproach when judged by the realities of the case and found wanting cannot becountenanced.Semantics cannot be the basis for determining what Respondentmeantwhen he told his employees that he must have aunion inhis shop.'°Nor canthe substantive legal incidents resulting from this statement be adjudicated in avacuum or in the abstract without regard to the existing circumstances under whichthe Respondent made this statement.The observation which the Supreme Court made inInternational Assn. of Machin-ists v.N. L. R. B.,311 U. S. 72 at page 79 can well be paraphrased to fit the circum-stances of this case.To say that the Trial Examiner must disregard what precededthe bare statement of the Respondent that he must have a union in the shop would°The proviso beginning with the word "except" has no application to the facts of thiscase as the Respondent had no union in his shop it the time thi i incident occurred.10As was .aid by Chief Judge Hutcheson in N.L. R B v. Metallic Bldg.Co., 204 F. 2d826 (C. A. 5) :Drawn to deal substantially with substantial things, the National LaborRelationsAct has been from the beginning, it must continue to be, consistently with its avowedpurpose and the language employed in the Act, broadly construedand as broadlygiven effect to cope with and prevent the mischiefs it was designedto meet and doaway with.Shadow boxing with words, including dialectical hair splitting, the tithing of mint,anise and cumin, and the division of a mustard seed, to reacha formal,a technicalresult, has therefore no proper place, and may not be employed,in construing andapplying it. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe to require the trier of these facts to shut his eyes to potent imponderables.Thedetection and appraisal of such imponderables are indeed one of the essential func-tions of a Trial Examiner.These existing circumstances which must be considered were the Respondent'sknowledge that all of his customers had entered into contracts with the ChargingUnion's international affiliate which provided that they could only subcontract theirwork to contractors who operated union shops.The Respondent depended entirelyon these customers for all of his business.He was aware,as were his employees,that if the Union brought pressure to bear upon these customers and they no longersent him any more work that he would be compelled to close his shop.These werethe existing circumstances-the actualities-with which he was confronted when hemade the statement to his employees that he must have a union in his shop.A study of the legislative history of Section 8(a) (2) of the Act and the casesinterpreting it, have persuaded the Trial Examiner that these facts cannot be con-strued to be the basis for finding an unfair labor practiceIt seems clear that inconsidering whether the statement by the Respondent that he must have a union inhis shop violates the Act-that this naked and isolated statement must be considered"in connection with the relevant circumstances and background in which it was madeIf this statement were to be considered only as to the words it contains,itmight seemto destroy the employees'freedom of choice and action, but when the relation ofthe parties,the surrounding circumstances,related statements and events,and thebackground of the employer's action are considered,itmay be found that the state-ments were not in violation of Section 7 or contrary to the expressed purposes ofthe Act.Therefore,in determining whether the Respondent's statement that he musthave a union in his shop constitutes or is evidence of an unfair labor practice, theremust be considered in connection with the statement,the position of the parties, thebackground of circumstances under which it was made and the general conduct ofthe parties.If,when so considered,such statement does not constitute a generalpattern or course of conduct which constitutes coercion and deprives the employeesof their free choice guaranteed by Section 7, such statement cannot be consideredas a basis for a finding of unfair labor practice.To hold otherwise would be toeffectuate a result which Congress could not have intended.The Act did not undertake the impossible task of specifying in precise and unmis-takable language each incident which would constitute an unfair labor practice.Onthe contrary,the Act left to the trier of the facts the work of applying the Act'sgeneral prohibitory language in the light of the infinite combination of events whichmight be charged as violative of its terms."In those cases where the employer was found to have coerced his employees intoforming a so-called "company-union," his conduct was such as to interfere with,restrain,or coerce his employees in the exercise of their right to choose a bargainingrepresentative.In this case,however, all the Respondent did was to expain to hisemployees why he must have a union in his shop which right,under the circumstanceshere related,is guaranteed to him by Section 8 (c) of the ActUnder the Act, merewords ascribable to an employer do not constitute unlawful interference with thelegal rights of the employees,unless the words amount either to an actual threat to,their freedom of choice,or, when interpreted in the light of other proven facts to bean implied threat of the same character.Hence, the Respondent in bringing to his employees'attention the facts withwhich he was confronted and which impelled him to explain why he must have aunion in his shop was merely exercising his right of free speechNor is the state-ment coercive when evaluated in the context in which it was spoken.Under thecircumstances of the case,it is found that the statement is protected both by Section8 (c) of the.Act and by the constitutional guarantee of free speech.Accordingly,it is found that nothing contained in said statement is violative of the Act.The General Counsel claims that the Respondent initiated and participated inthe employees'determination to form a shop unionThe record, however, doesnot confirm this contention.When Haspel told the employees that he must havea union in his shop, and Argento,the shop foreman,atHaspel's direction,explainedto the employees the reason why a union was necessary,the employees after consider-ing what they had been told,decided it would be preferable to form their ownshop union rather than affiliate with Local 66, the Charging.Union herein.Thereason they so decided was because those shops which were affiliated with Local 66had seasonal layoffs whereas Respondent'sshop had in the past worked steadilythe year around.They believed that the probabilities of their working steadily,would be diminished if they joined an affiliated union.11Republic AvuitlonCorp v N L R B,324 II S. 793, 798 EPHRAIM HASPEL47-Insirello, an employee, in answer to a question as to why the employees decidedto form a shop union testified as follows:We were sort of content with what he had and we would like to keep itthat way if it were possible.We were all making a living in the shop andmaking a fairly good living and a sort of steady living.Not like the run-of-the-mill of the other shops on the outside that have seasonal work.Off seasonwe work pretty steady.Figured we wanted to keep it that way.And they[employees] all got together and they thought well, here we are making aliving, not making as much as the Union permits to pay but on the overallwe are making a good living and steady and if we could possibly keep it thatway, meaning by forming a shop union, we can keep it that way, we wouldlike to do it that way.This testimony, which is uncontradicted, shows, and it is so found, that therewas no interference by the Respondent with the formation of the Shop Union and.that the decision not to affiliate with Local 66 was the untrammeled choice of the.employees themselves.Nor are there sufficient facts in the record to support afinding that the Respondent assisted the Shop Union or dominated and interferedwith its formation and administration in violation of Section 8 (a) (2) of the Act.On the contrary, the evidence indicated that the employees voluntarily chose to formthe Shop Union.Prior to the formation of the Shop Union, Respondent had given his employeesa paid vacation of 1 week and a Christmas bonus equivalent to 1 week's salary.After the Shop Union was organized, Malara, the chairman, requested the Respondentto agree to pay the employees an amount equivalent to 4 percent of their grossannual pay in lieu of the existing arrangement whereby they received 1 week's paidvacation and a Christmas bonus amounting to a week's pay.Respondent agreed.Malara then asked Respondent to pay the vacation and bonus money to the ShopUnion's employees benefit fund for distribution by the Shop Union to its members.Respondent would not agree to do this unless the Shop Union first was certified bythe Board as the collective-bargaining agent of his employees.The General Counsel takes the position that this 4-percent method for computingvacation pay and the Christmas bonus is a promise of benefit to the employees andthat Respondent made these alleged benefits dependent on recognition and certifica-tion of the Shop Union so that by this tactic, Haspel "keeps his [employees]in line[and so] ties them to the E. Haspel Shop Union, which he has assisted," therebypreventing the employees from exercising "free choice any longer."Insofar as increased monetary benefits accruing to the employees under thisnew plan are concerned, Respondent's Exhibit No. 1 shows that some of the em-ployees did benefit by a small amount, while others received less money than theyhad received formerly.On an overall basis, however, the 15 employees benefitedby $10 in the aggregate or approximately 33 cents annually for each employee.This amount is so insubstantial that it is found the employees received no appreciableincrease or benefit thereby under the plan inaugurated after the formation of theShop Union.The General Counsel then argues that conceding there may not have been anysubstantial financial benefit to the employees, still the fact that the manner ofcomputing the vacation pay and Christmas bonus was made simpler is in itself abenefit.The General Counsel has produced no authority for this argument, norare there any cases, so far as the Trial Examiner is aware, holding for this proposi-tion.The General Counsel cites as an example of assistance rendered by the Respondentto the Shop Union the fact that 2 Shop Union members absented themselves fromwork on 2 occasions on company time to transact union business at the office of theShop Union's attorney, and the time so spent was not deducted from their wages.It is uncontroverted that on both these occasions the Respondent was not in theshop when the employees left or when they returned a few hours later.TheRespondent testified that he knew nothing of these alleged acts of assistance ofhis until he heard it related at the hearing.12Assistance, by hypothesis, connoteshelp intentionally, consciously, and voluntarily rendered.The Trial Examiner findsit impossible to accept the General Counsel's contention that the Shop Union wasassistedwhen the Respondent was totally ignorant of the fact that the employeeshad gone to the office of the Shop Union's lawyer. Such a conclusion stretchestoo far the meaning of"assistance."The Respondent, it would appear,cannot,under such circumstances, be chargeable with assisting the Shop Union.12 The evidence is contradictory whether Argento knew of the employees' visits to theattorney's office. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends that when the Respondent permitted Shop Unionmeetingsto be held on his premises during the lunch hour and after working hoursthat he thereby violated the Act.13Nowhere in the record is there any indicationthat the Respondent required suchmeetingsto be heldin theplant; thatany condi-tions wereattached to the use of his facilities, or that he gave any inducements tothe Shop Union to hold their meetings there.The Shop Union was free to holditsmeetingsin any place and in whatever manner it wished. The Respondent neverparticipated himself or by his foreman, Argento, in these meetings.14When Haspel,the Respondent, was asked if he permitted his employees to hold their Shop Unionmeetingson his premises, he replied: "I didn't permit it but I didn't forbid it. I neverregistered any objections to it."The fact that Respondent remained passive shouldbe a pointin his favor rather than be considered an indicium of assistance.The useof the employer'spremisesby the Shop Union foritsmeetings,by itself, is not anunfairlabor practice but must be consideredin relationto the attendant circum-stances.Tennessee Knitting Mills, Inc.,88 NLRB 1103.In this connection, the record discloses a friendly attitude on the part of the Re-spondent toward his employees prior to the formation of the Shop Union.With theadvent of the Shop Union there was no legal necessity for this friendly attitude to betransformed to antagonism.The Act does not require a militant attitude betweenlabor and management. To the contrary, a peaceful and satisfactory relationship ofthe kind in effect between Respondent and his employees is the objective of the Act.To hold that the use of the Respondent's shop for union meetings, under such cir-cumstances, is assistance forbidden by the Act would be the equivalent of punishingbeneficence and placing a premium on malevolence. Such an interpretation, it is sub-mitted, would not effectuate the purposes of the Act, especially where the Union, ashere, was indigent and could ill afford to rent space to hold their meetings.The General Counsel's claim that the precipitatemanner inwhich the Respondentrecognized the Shop Union is an indicium of assistance misconceives the type of sit-uation to which this argument has reference.Assumingarguendo,that the Respond.ent did act precipitately in recognizing the Shop Union, the Respondent's action isnot evidence of an unfair labor practice, because the Shop Union, at the time it wasrecognized by the Respondent, represented all of the Respondent's employees.More-over, Local 66, the Charging Union herein, had made no claim of majority repre-sentation on the date when the Respondent recognized the Shop Union. Further-more, when the Respondent recognized the Shop Union, he was not confronted withconflicting representation claims by two rival unions.Therefore,Respondent'srecognition of the Shop Union, under these circumstances, did not constitute unlaw-ful assistance.Suer Mill Company,92 NLRB 1680, 1683.Finally, the complaint alleges that' Respondent questioned his employees withregard to their union membership, sympathy, and activities in violation of Section8 (a) (I) of the Act. There is no evidence in the record, either substantial or inthe nature of a scintilla, to support this allegation and it is so found.The gist of the General Counsel's position appears to lie in the contention that theRespondent violated the Act when he took the initiative in calling the employeestogether and announcing what had occurred in his conversation with Di Peri, theunion business agent, and stating to them that he must have a unionin his shop.This, the General Counsel contends, is contrary to the policy expressed in Section 7and violates Section 8 (a) (1) and (2) of the Act.The record indicates that the determination of the employees to form their ownlabor organization and not to associate with an affiliatedunionwas influenced bytheir past experiences in the New York City garment industry.They consideredcarefully the benefits which they believed would derive from a shop union and con-trasted these benefits with the possible disadvantages of having an outsideunion inthe shop.The Act does not deprive them of the right to organize and form an inde-pendent union nor does it require that they join an affiliatedunion.They can choose14The General Counsel contends also that meetings were held on company timeTherecord does not sustain this allegation.The General Counsel points to the use of theRespondent's bulletin board and purchase of the Shop Union's minute book for a triflingsum with Respondent's funds as indicia of assistance.These incidents are insubstan-tial and insufficient to support a finding of unfair labor practices because they exertedno material influence upon the members of the Shop UnionMoreover, Respondent wasnot aware that his funds mere used to pay for the minute hook See Carter's testimony atpages 248-250Cf alsoJuliusResinch,Inc,86 NLRB 38, 49, 50;SyracuseColorPress,Inc ,103 NLRB 377.14Argento was present at one meeting but for no other purpose than to deliver Haspel'smessage that he must have a union in his shop. EPHRAIM HASPEL49)any bargaining representative they desire.When they make that choice, it is an in-violable election so long as their choice was not instigated, assisted, dominated, orinterfered with by the employer.The Shop Union was not instigated by the Respond-ent but evolved from a situation in the New York City garment industry with which,the employees were familiar.They believed it was to their best self-interests to forma shop union.There is, therefore, no justification for the allegation that the ShopUnion was instigated, assisted, and dominated by the Respondent.The evidenceshows that the Respondent maintained a neutral policy in that the Respondent neverattempted to influence or dictate any decision of the Shop Union.Nor is there anyevidence in the record that any member of the Shop Union felt himself coerced. InN. L. R. B. v Thompson Products,130 F. 2d 363, 368, the court pointed out that"the test, whether a challenged organization is employer controlled, is not an ob-jective one but rather subjective from the standpoint of employees."Cf.Interna-tional Assn. of Machinists v. N. LR B., 311 U. S.72, N. L. R. B. v. Link-Belt Co.,311 U. S. 584. This comment seems directly applicable here.The Shop Union, it is true, was quickly formed and promptly recognized by theRespondent.To this, in itself, there can be attached no stigma of unfair labor prac-tice.If the Shop Union represented a majority of the employees, it was the statutoryduty of the Respondent to recognize it. The situation here was much stronger for re-quiring recognition because the Shop Union represented all the employees andfurthermore, the Charging Union, Local 66, had never claimed it represented amajority of Respondent's employees.There was no labor organization in the shop prior to March 1953, no unrestover union matters and the employer-employee relationship was friendly. Shortlyafter the employees were made aware of the interest of Local 66, in establishing aunion at Respondent's shop, the employees discussed the merits and demerits ofvarious forms of organization and the advisability of forming their own union.Aninformal meeting was held by the 15 employees at which was considered the ques-tion of organizing a shop union of the employees to bargain collectively through arepresentative of their own choosing and to form a labor organization within theranks of the shop's employees. Subsequently, they consulted with an attorney, hav-ing no connection with the Respondent, and sought advice as to whether they com-plied with the law in forming their own shop union.After hearing the facts, theattorney advised them that their action was proper and he drew up a proposed con-stitution and bylaws which was later adopted by the members.Once organized, the Shop Union became active to protect its members' interests bybargaining effectively with the Respondent. It did everything for its members thatany union might legitimately do including the establishment of a fund for payingbenefits to its sick members. It entered into an agreement, albeit oral,is with Re-spondent, but was unsuccessful with respect to having the funds which representedthe vacation pay and Christmas bonus paid directly to the Shop Union until suchtime as it was certified by the Board. This aspect of the negotiations indicates thatthe parties were dealing with each other at arm's length.The Trial Examiner is per-suaded that the record in this case shows one of those situations where the employeesdecided to form their own shop union, to prevent what they considered might be aless advantageous external organizationMoreover, there is not substantial evidencefrom which it could be reasonably inferred that these employees, did not, withcomplete independence and freedom from domination, interference or supportof the Respondent, form their own union and it is so foundThe Act does not compel employees to affiliate with any particular union, nationalor otherwiseIt does not prevent them from forming truly independent unions oftheir own choosing.N. L. R. B. v. Newport News Shipbuilding ct Dry Dock Co,308 U S 241, 250. The Act does not purport to prohibit independent unions exceptwhere they are linked to the employerThere is no presumption in the law or underthe cases construing Section 8 (a) (2) of the Act that an independent labor unioncannot exist without some form of employer support 16Freedom of choice on the part of employees is the essence of the right which isprotected by Section 8 (a) (1) and (2) of the Act. There is no substantial evidencethat the Respondent engaged in conduct which can be fairly construed as an inter-"Theie is no requirement that collective-bargaining agreements be in any particularform, or that they be reduced to writingN L 1? B. v Scientific Nutrition Corp ,180 F2d 447, 449 (C A 9)19De tiardelehen vN LRB . 135 F 2d 13, 15 (C. A. 5) ; NL R Bv ThompsonProd-ncty, 162 F 2d 287.293 (CA 6) , House Conference Report No 510, 80th Cong, 1st Sess,page40; S Rep.106,80thCong 1st Sess, pp 3, 12-13; 93 Cong Ece 4150,4321,4411, 5145 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDference with the employees'freedom of choice, or that the Respondent has domi-nated and interfered with the administration of the Shop Union or contributed fi-nancial or other support to it.17 It is found, therefore,that at no time did theRespondent interferewith,restrain,or coerce the Shop Union.After considering theentire record and demeanor of the witnesses while testifying,it is concluded thatthe evidence does not indicate any violation of Section 8 (a) (2) of the Act. In viewof the conclusions reached in earlier sections of this report,it is found also that thecomplaint's allegations of independent violations of Section 8 (a) (1) on the partof the Respondent have not been sustained.The burden was on the General Coun-sel to prove affirmatively,by substantial evidence,that the conduct described aboveconstitutes unfair labor practices.The Trial Examiner does not believe that theGeneral Counsel met this burden and it is so found.18In view of the foregoing conclusions,it is concluded that the evidence warrants nofinding that the Respondent committed unfair labor practices within the meaningof Section 8 (a) (1) and(2) of the Act,and it will therefore be recommended thatthe complaint be dismissed in its entirety.19On the basis of the foregoing and upon the.entire record in the case,the under-signed makes the-following:CONCLUSIONS OF LAW1.The Respondent, Ephraim Haspel, an individual doing business as EphraimHaspel has engaged in and is engaging in commerce within the meaning of Section2 (6) and (7) of the Act.2.The E. Haspel Shop Union and Bonnaz and Hand Embroiderers, Tuckers,Stitchers and Pleaters Union, Local 66, International Ladies Garment WorkersUnion, AFL, are labor organizations within the meaning of Section 2 (5) of theAct.3.The allegations of the complaint that Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8 (a) (1) and (2) of theAct have not been sustained.[Recommendations omitted from publication.]17 Cf.N. L.R. B. v. Swank Products,108 F.2d 872,874 (C. A. 3).18 Indiana Metal Products Corp.v. N. L. R. B.,202 F.2d 613(C. A. 7).19N. L. R.B. v. Universal Camera Corp.,340 U. S.474 at 494, 495, 496;N. L. R. B. v.Dinion Coil Co., Inc.,201 F. 2d 484 (C. A. 2).ARTHURCOLTONCOMPANYandSNYDER TOOL AND ENGINEERINGCOM-PANYandINTERNATIONALUNION,UNITEDAUTOMOBILE,AIRCRAFTANDAGRICULTURAL IMPLEMENT WORKERS OFAMERICA,UAW-CIO.CaseNo. 7-CA-90.1j.J'lly8,1954Decision and OrderOn February 15, 1954, Trial Examiner Loren H. Laughlin issuedhis Intermediate Report in the above-entitled proceeding, findingthat Respondents had engaged in and were engaging in certain un-fair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-109 NLRB No. 7.